Citation Nr: 1740308	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a disability manifested by a lack of balance and coordination. 

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to a rating in excess of 10 percent for a left ankle disability. 

6.  Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran and witness


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had over 30 years of honorable service in the Army National Guard and United States Army Reserve.  He had numerous periods of Active Duty for Training and Inactive Duty for Training.  From January 1991 to July 1991, his unit was called to active duty in support of Operation Desert Shield/Desert Storm.  

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Board received notice of the Veteran's death in April 2017.  

In June 2017, a VA Form 21-534 substitution request, and a VA 21-601 application for reimbursement from accrued amounts were filed.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  The Board notes the AOJ has adjudicated whether an eligible party may pursue the appeals to their completion on an accrued benefits basis or as substituted for the Veteran.  See VCAA notice letter dated September 2017.


FINDING OF FACT

In April 2017, VA was notified that the Veteran died during the pendency of the appeal.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).


ORDER

The appeal is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


